996 F.2d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Isaiah A. HAMID, Plaintiff-Appellant,v.MONTGOMERY COUNTY, MARYLAND;  Montgomery County DetentionCenter; Two Unknown United States Marshals;  J.Bashare, Ms., R.N., et. al.,Defendants-Appellees.
No. 93-6131.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 23, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-92-2523-JFM)
Isaiah A. Hamid, Appellant Pro Se.
Richard Douglas Bennett, Juliet Ann Eurich, Roann Nichols, Office of the United States Attorney, Baltimore, Maryland;  Linda B. Thall, Senior Assistant County Attorney, Joyce Reuben Stern, Assistant County Attorney, Edward Barry Lattner, County Attorney's Office, Rockville, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Isaiah A. Hamid appeals the district court's order dismissing one of the Defendants from his civil rights action.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
Accordingly, we grant Appellee's Motion to Dismiss Appeal and we dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED